Name: Regulation No 143/67/EEC of the Council of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils
 Type: Regulation
 Subject Matter: taxation;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 97 26.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2463/67 REGULATION No 143/67/EEC OF THE COUNCIL of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils duce the prices of these products on importation into the Community and measures applicable to oil seeds and oleaginous fruit which have an equivalent effect as far as oil producers within the Community are concerned; Whereas observance of international commitments undertaken by the Community and Member States makes in necessary to ensure that the compensatory amount does not exceed either the estimated amount of subsidies and premiums or the incidence of measures having equivalent effect; Whereas the charging of the compensatory amount may affect the competitive position of industries using the oils to which this measure applies ; whereas provision should therefore be made for the possibility of making exceptions in respect of oils intended for certain non-food uses ; THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 3 (6 ) thereof ; Having regard to the proposal from the Commission ; Whereas the second subparagraph of Article 3 (6 ) of Regulation No 136/66/EEC provides that a compen ­ satory amount may be charged under certain con ­ ditions on imports of the products listed in Article 1 (2 ) of that Regulation; Whereas international trade practices and the Com ­ munity's supply requirements make the introduction of a compensatory amount for oil seeds and oleagi ­ nous fruit improbable in the near future ; whereas this is also true of the products listed in Article 1 (2 ) ( b ) of Regulation No 136/66/EEC, with the exception of oils falling within heading No ex 15.07 of the Com ­ mon Customs Tariff, because of the special situation of the market and certain technical difficulties in ­ volved in fixing the compensatory amount; whereas the levy on imports of olive oil and certain products containing olive oil is providing sufficient protection for the moment against imports fulfilling the con ­ ditions laid down in the second subparagraph of Article 3 (6 ) of that. Regulation ; whereas it would therefore be sufficient "at present to determine con ­ ditions for applying that subparagraph solely in respect of vegetable oils other than olive oil ; Whereas, when practices which might lead to the charging of a compensatory amount are being re ­ viewed, a distinction should be made between direct and indirect subsidies or premiums for oils which re ­ HAS ADOPTED THIS REGULATION: Article 1 The compensatory amount referred to in the second subparagraph of Article 3 (6 ) of Regulation No 136/ 66/EEC may be fixed, subject to other conditions laid down in that subparagraph, in respect of imports of oils falling within heading No ex 15.07 of the Com ­ mon Customs Tariff, with the exception of olive oil , if the prices of these oils on importation into the Community : ( a ) are lower than the prices which would be estab ­ lished for these products in the absence of subsi ­ dies or premiums for the production, manufac ­ ture, exportation or transport of oils granted di ­ rectly or indirectly by the exporting country or the country of origin, irrespective of the grounds for, nature of or manner of granting these subsi ­ dies or premiums;OJ No 172, 30.9.1966, p . 3025/66. 98 Official Journal of the European Communities (b ) are, as a result of an amount has been fixed, shall apply to any oil for which a price disparity has been found to exist and which is imported from or originates in the country responsible for this disparity. Article 5  action by a country with a trading monopoly or near-monopoly in which all internal prices are fixed by the State ; or  measures with an effect equivalent to a subsidy or a premium, in a different ratio to the prices of the oil seeds or oleaginous fruit from which they have been ob ­ tained than the ratio which would exist, in the ab ­ sence of such action or such measures . For the purpose of calculating this ratio , the value of oil-cake and processing costs shall be taken into account. The compensatory amount shall be adjusted at reg ­ ular intervals to take account of any changes in the situation. Article 6 Article 2 The compensatory amount shall be fixed in accord ­ ance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Where the interests of the Community require immediate action, however, the Commission may fix a compensatory amount, the period of validity of which shall be limited to fifteen days . Any ban on exports, any charge on exports , or any equivalent measure applied to products falling within heading No 12.01 of the Common Customs Tariff , from which the exported oil is obtained shall be con ­ sidered to be a measure having an effect equivalent to a subsidy or a premium. Article 7 Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/ EEC.The compensatory amount may not exceed either the estimated amount of the subsidies or premiums or the incidence of the actions or measures referred to in Article 1 (b). Article 8 Article 4 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. Except where exception is made in respect of certain non-food uses the compensatory amount, where such It shall apply from 1 July 1967 . This Regulation shall be binding in its entirety and directly applicable in all Membet; States . Done at Brussels, 21 June 1967. For the Council The President R. VAN ELSLANDE